Title: To James Madison from William Pinkney, 3 March 1813
From: Pinkney, William
To: Madison, James


Dear SirWednesday Morning. 3. March. [1813]
I have only this Moment seen your obliging Invitation to Dinner for Monday last. It was left in the office of the Clerk of the Supreme Court and was delivered to me upon my coming into Court today.
I gave a Sketch of the Clauses, which I undertook to draw, to the Chairman of the Committee of foreign Relations of the Senate, yesterday. The principal Clause will I suppose be offered as an Amendment to the License Bill—the others will probably not be acted upon at present. I have the Honour to be D Sir. with sincere Respect and attachment your faithful & Ob. Serv.
Wm. Pinkney
